                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

NICHOL OKVATH                                                                       PLAINTIFF

v.                                       4:17CV00672-JM

SHELTER MUTUAL INSURANCE COMPANY                                                    DEFENDANT


                                           JUDGMENT

       On this day, the above-styled case was tried to the Court. The plaintiff, Nichol Okvath,

appeared on behalf of herself without the benefit of a lawyer, and the defendant, Shelter Mutual

Insurance Company (“Shelter”), was represented by Mel Sayes.        After Ms. Okvath presented her

case, Shelter moved for a judgment as a matter of law on both counts of the complaint: breach of

contract and bad faith.    The Court granted the motion for the reasons stated on the record.

       IT IS, THEREFORE, CONSIDERED, ORDERED, AND ADJUDGED, that the complaint

of the plaintiff is dismissed with prejudice.     Defendant’s Motion in Limine and Alternative

Motion to Dismiss (Docket No. 19) is denied.

       IT IS SO ORDERED this 15th day of October, 2018.



                                                    ______________________________________
                                                     JAMES M. MOODY, JR.
                                                     UNITED STATES DISTRICT JUDGE
